United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-1885
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                            Tecoy Marquis Jones

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - El Dorado
                              ____________

                       Submitted: November 12, 2012
                         Filed: November 29, 2012
                               [Unpublished]
                               ____________

SMITH, BOWMAN, and BEAM, Circuit Judges.

                                ____________

PER CURIAM.
       Tecoy Marquis Jones appeals from the sentence imposed by the District Court1
after a jury found Jones guilty of unlawful possession of a firearm as a previously
convicted felon. We affirm.

        On the night of February 19, 2010, Camden, Arkansas, police officers
responded to a call of “shots fired.” Upon arriving at the scene, they found an injured
James Thrower, who indicated that he had been robbed at gunpoint. Officers
apprehended Jones about a quarter of a mile from the scene as he attempted to flee
on foot. When Jones was searched, officers found $1000 on his person but no
firearm. Likewise, a quick search of the area with flashlights revealed no firearm.
When questioned at the police station, Jones eventually admitted that he had fought
with Thrower and that Jones had robbed Thrower of $1000 after they fought. A
gunshot-residue test performed that night on Jones’s right hand later returned positive
results. A jailer at the facility where Jones was detained overheard Jones on the
telephone tell someone “that he needed them to go across the road from the house and
out in the woods underneath some leaves by some bushes to retrieve an item for him.”
Tr. at 45. The jailer alerted police. The next morning, officers returned to the area
and found a loaded semi-automatic handgun about twenty feet from the spot where
Jones was taken into custody. At Jones’s federal trial on the charge of being a felon
in possession of a firearm, the government read into the record a portion of a state-
court plea-hearing transcript wherein Jones admitted that he possessed the firearm in
question on February 19, 2010, tucked into the waistband of his pants, knowing that
he was a felon who did not have and could not get a license to carry a gun.

       After the jury convicted Jones on the felon-in-possession charge, the United
States Probation Office prepared a Presentence Investigation Report (PSR). In the
PSR, the probation officer recommended a four-level increase under U. S. Sentencing


      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                         -2-
Guidelines § 2K2.1(b)(6) because Jones possessed or used the firearm in connection
with another felony offense, namely, the armed robbery of Thrower. As noted in the
PSR, when Jones admitted in state court that he possessed the firearm on the night of
the robbery, he was pleading guilty to a state-law charge of delivery of a controlled
substance. In exchange for Jones’s guilty plea to the drug charge, the state agreed to
drop charges of aggravated robbery and aggravated assault related to Jones’s
February 19 altercation with Thrower.

       Jones objected to the recommended increase and to the paragraph in the PSR
that set out the factual basis for the recommendation. At the sentencing hearing,
Jones told the court that he never admitted to armed robbery and pointed out that
Thrower never testified. The court overruled the objections and applied a four-level
increase to Jones’s base-offense level, resulting in an advisory Guidelines sentencing
range of 130 to 162 months, which Jones says would have been 92 to 115 months
without the objected-to increase. The District Court sentenced Jones to the statutory
maximum of 120 months, and Jones appeals. We review for clear error the District
Court’s factual finding that Jones possessed the firearm in connection with another
felony offense for purposes of applying Guidelines § 2K2.1(b)(6). See United States
v. Mosley, 672 F.3d 586, 589 (8th Cir. 2012) (standard of review).

       On appeal, Jones argues that the evidence was insufficient to support the
court’s § 2K2.1(b)(6) finding and that the court therefore clearly erred in applying the
four-level enhancement. He claims that while “he may have admitted to possessing
a firearm on February 19, 2010 and he may have admitted to robbing James
Thrower, . . . there is just no evidence that he used or possessed the firearm in
connection with the robbery.” Brief of Appellant at 15. We disagree with Jones’s
assertion that there is “no” evidence that he possessed the firearm in connection with
the armed robbery of Thrower. Indeed, we conclude, based on the record evidence
recounted above, that a preponderance of the evidence supports the finding that Jones
at the very least possessed (and likely also used) the firearm when robbing Thrower.

                                          -3-
See United States v. Bridges, 569 F.3d 374, 377 (8th Cir. 2009) (noting that a
sentencing court properly applies “a preponderance of the evidence standard to
determine whether a four-level enhancement for possessing a firearm ‘in connection
with another felony offense’” is warranted). It is not necessary that a defendant admit
facts in order for them to be found by a sentencing court. See United States v. Lee,
625 F.3d 1030, 1035 (8th Cir. 2010) (concluding that the district court did not err
when it applied a sentencing enhancement based on conduct that the defendant did
not admit but that the court found by a preponderance of the evidence), cert. denied,
132 S. Ct. 124 (2011). Nor is it required that a defendant be charged with or
convicted of the other felony offense for § 2K2.1(b)(6) to apply. U.S. Sentencing
Guidelines Manual § 2K2.1 cmt. n.14(C). The District Court did not clearly err in
finding that Jones possessed the firearm in connection with another felony offense.

      We affirm Jones’s sentence.
                     ______________________________




                                         -4-